To a petition for a rehearing—
JUDGE PRYOR
delivered the following response:
The facts of this case were fully understood at the former hearing, and while the appellee had the possession of the strip of ground, the joists and rafters of appellant’s house were supported by the roof, and the two houses were in this condition when both parties purchased. The appellee has adduced no authority on the question sustaining his view of the case, while the appellant has. The fact of ■appellee having the possession is not inconsistent with the •easement or servitude claimed by appellant. On the return -of the cause, the appellee, by appropriate pleading, may build-the wall on his own ground, and require the appellant to pay one half the cost, or make such contribution as the ■chancellor shall deem equitable. The opinion is modified ■.to that extent.
Petition overruled.